NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50249

                Plaintiff-Appellee,             D.C. No. 8:13-cr-00034-AG-1

 v.
                                                MEMORANDUM*
JOSE SANTIAGO RIVERA VALLE, AKA
Jose Santiago Rivera,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Jose Santiago Rivera Valle appeals from the district court’s judgment and

challenges the 13-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valle contends that the district court procedurally erred by failing to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider his mitigating arguments and relying on a clearly erroneous fact regarding

his criminal history. The district court did not plainly err. See United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The record shows that

the district court considered Valle’s arguments for a shorter sentence and expressly

discussed some of them. The court was not required to address specifically each of

Valle’s arguments. See Rita v. United States, 551 U.S. 338, 358-59 (2007). The

record does not show that the district court relied on a clearly erroneous fact when,

in the course of explaining the basis for the sentence, it stated that past periods of

incarceration had not fully deterred Valle and protected the community from his

criminal activity. See United States v. Christensen, 828 F.3d 763, 816 (9th Cir.

2016) (stating standard).

      Valle also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Valle’s immigration and criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     19-50249